DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action for application number 16/477,883, Reading Book Stand, filed on July 13, 2019.
Drawings
The drawings were received on January 5, 2021.  These drawings are acceptable.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 1, 7, and 8 are objected to because of the following informalities:  in claim 1, line 5, "L" should be in parenthesis, the recitation of "L1 and L2 with the L1" should be changed to --, a first part (L1) and a second part (L2) with the first part (L1)-- and "the book" should be changed to --a book--; in claim 1, line 8, --configured to be-- should be inserted before "approximately" to clearly distinguish the positively cited claimed subject; in claim 1, line 22, "L2" should be changed to --the second part (L2)--; in claim 1, 2's end, wherein L1" should be changed to --the second part's (L2) end, wherein the first part (L1)--; in claim 7, line 7, "the spring" should be changed to --a spring--; and in claim 8, line 2, "L2" should be changed to --second part (L2)-- .  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,460,146 to Raggiotti in view of U.S. Patent No. 4,466,593 to Odenath. This rejection is based on limitations directed to "a support plate" and "fixedly combined" as written in the alternative of "a support plate or rod" and "fixedly combined or shaft-connected or plug-connected," respectively, of the claimed subject matter.  Raggiotti discloses a reading book stand, comprising a base plate (10), a support plate (12), wherein the support plate and the base plate form a reading angle and a theoretical intersecting line, the theoretical intersecting line divides a length of the base plate into two parts with a first part of the two parts serving to support a book together with the support plate, and the second part of the two parts being the remaining part of the base plate, in a normal use state, the base plate may be placed on a desk surface or on another plane, center lines of the support plate and the base plate are configured to be approximately perpendicular to a back spine of the book respectively, and a middle part of the back spine is placed on the intersecting line, the book is opened and divided into two parts, one part where a page is located is leaned against the support plate and a direction of a text pointing from a lower edge to an upper edge in a vertical direction is . 
Raggiotti further discloses wherein the base plate and the support plate are as thin as about a predetermined measurement and size.
Raggiotti discloses the claimed invention except for the limitations of a clamp, the base plate having a width greater than about 50mm, and wherein the base plate and the support plate are as thin as about 1mm-2mm, the support plate is as narrow as about 10mm-20mm and the base plate are as narrow as about 20mm-30mm.
Odenath teaches a reading book stand comprising a base plate (9), a support plate (5), a clamp (6) arranged on an end of the support plate to complete a fore edge of a book, wherein the support plate and the base plate form a reading angle and a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the reading book stand in Raggiotti to have included the clamp as taught by Odenath for the purpose of securing the book to the stand to prevent unwanted movement of the book in relation to the support plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the support plate and the base plate in Raggiotti to have been as thin as about 1 mm-2mm, the support plate .
Allowable Subject Matter
Claims 7, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. The rejection under 35 U.S.C. 103 against claims 1 and 10 stands.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's argument that both reference to Raggiotti and Odenath are designed to read traditional books with both sides of an opened book of sheet fully resting on a vertical support that has sufficient width (e.g., equivalent to or larger than the width of the opened book or sheet), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
In regards to applicant's argument that the book stands in the applied references  Raggiotti and Odenath are not used with a new type or special type of reading materials such as books, practice books, in which a vertical direction of a text on a page with a text on a main text part is approximately perpendicular to a book spine and a vertical forward direction of a text on the main text part of each page points to a fore edge of the book approximately parallel to the book spine, wherein a direction in which the text points from a lower edge to an upper edge in a vertical direction is set to a forward direction of text, since the book is not being positively cited as an element of the claimed invention, the combined references to Raggiotti and Odenath need only disclose the structural claimed limitations and be capable of meeting the functional limitations. The applied reference bases on the structural limitations meet the claimed subject matter and thus, based on the structural limitations and depending on the book size and orientation of the book when used with the reading book stands of the applied reference, are fully capable of meeting the functional limitations.
In regards to the applicant's arguments that the applied references do not disclose the limitations of a theoretical intersecting line that divides a length of the base plate into two parts with one part serving to support the book together with the support plate and the other part being the remaining part of the base plate, there is not specific detail on the orientation of the theoretical intersecting line or the lengths of the specific parts of the base plate, since the drawings do not show the book and the positioning of the book in regards to the claimed reading book stand, the functional limitations directed 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            April 12, 2021